Exhibit 10.1

 

[g340111ke01i001.jpg]

UBS Bank USA

 

Variable Credit Line Account Number: (if applicable)

 

5V      66351      CP

 

Fixed Credit Line Account Number: (if applicable)

 

5F

 

SS# / TIN

Internal Use Only

 

Credit Line Agreement

 

Credit Line Agreement - Demand Facility

 

THIS CREDIT LINE AGREEMENT (as it may be amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made by and between the party
or parties signing as the Borrower on the Application to which this Agreement is
attached (together and individually, the “Borrower”) and UBS Bank USA (the
“Bank”) and, together with the Application, establishes the terms and conditions
that will govern the uncommitted demand loan facility made available to the
Borrower by the Bank. This Agreement becomes effective upon the earlier of
(i) notice from the Bank (which notice may be oral or written) to the Borrower
that the Credit Line has been approved and (ii) the Bank making an Advance to
the Borrower.

 

1)             Definitions

 

·                  “Advance” means any Fixed Rate Advance or Variable Rate
Advance made by the Bank pursuant to this Agreement.

 

·                  “Advance Advice” means a written or electronic notice by the
Bank, sent to the Borrower, the Borrower’s financial advisor at UBS Financial
Services Inc. or any other party designated by the Borrower to receive the
notice, confirming that a requested Advance will be a Fixed Rate Advance and
specifying the amount, fixed rate of interest and Interest Period for the Fixed
Rate Advance.

 

·                  “Application” means the Credit Line Account Application and
Agreement that the Borrower has completed and submitted to the Bank and into
which this Agreement is incorporated by reference.

 

·                  “Approved Amount” means the maximum principal amount of
Advances that is permitted to be outstanding under the Credit Line at any time,
as specified in writing by the Bank.

 

·                  “Breakage Costs” and “Breakage Fee” have the meanings
specified in Section 6(b).

 

·                  “Business Day” means a day on which both of the Bank and UBS
Financial Services Inc. are open for business. For notices and determinations of
LIBOR, Business Day must also be a day for trading by and between banks in U.S.
dollar deposits in the London interbank market.

 

·                  “Collateral” has the meaning specified in Section 8(a).

 

·                  “Collateral Account” means, individually and collectively,
each account of the Borrower or Pledgor at UBS Financial Services Inc. or UBS
International Inc., as applicable, that is either identified as a Collateral
Account on the Application to which this Agreement is attached or subsequently
identified as a Collateral Account by the Borrower or Pledgor, either directly
or indirectly through the Borrower’s or Pledgor’s UBS Financial Services Inc.
financial advisor, together with all successors to those identified accounts,
irrespective of whether the successor account bears a different name or account
number.

 

·                  “Credit Line” has the meaning specified in Section 2(a).

 

·                  “Credit Line Account” means each Fixed Rate Account and each
Variable Rate Account of the Borrower that is established by the Bank in
connection with this Agreement and either identified on the Application or
subsequently identified as a Credit Line Account by the Bank by notice to the
Borrower, together with all successors to those identified accounts,
irrespective of whether any successor account bears a different name or account
number.

 

·                  “Credit Line Obligations” means, at any time of
determination, the aggregate of the outstanding principal amounts of all
Advances, together with all accrued but unpaid interest on the outstanding
principal amounts, any and all fees or other charges payable in connection with
the Advances and any costs of collection (including reasonable attorneys’ fees)
and other amounts payable by the Borrower under this Agreement, and any and all
other present or future obligations of the Borrower and the other respective
Loan Parties under this Agreement and the related agreements, whether absolute
or contingent, whether or not due or mature.

 

·                  “Event” means any of the events listed in Section 10.

 

·                  “Fixed Rate Advance” means any advance made under the Credit
Line that accrues interest at a fixed rate.

 

·                  “Guarantor” means any party who guaranties the payment and
performance of the Credit Line Obligations.

 

·                  “Guaranty Agreement” means an agreement pursuant to which a
Guarantor agrees to guaranty payment of the Credit Line Obligations.

 

·

 

“Interest Period” means, for a Fixed Rate Advance, the number of days, weeks or
months requested by the Borrower and confirmed in the Advance Advice relating to
the Fixed Rate Advance, commencing on the date of (i) the extension of the Fixed
Rate Advance or (ii) any renewal of the Fixed Rate Advance and, in each case,
ending on the last day of the period. If the last day is not a Business Day,
then the Interest Period will end on the immediately succeeding Business Day. If
the last Business Day would fall in the next calendar month, the Interest Period
will end on the immediately preceding Business Day. Each monthly or longer
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) will end on the last Business Day of the
appropriate calendar month.

 

·                  “Joint Borrower” has the meaning specified in Section 7(a).

 

·                  “LIBOR” means, as of any date of determination for Variable
Rate Advances, the prevailing London Interbank Offered Rate for deposits in U.S.
dollars having a maturity of 30 days as published in The Wall Street Journal
“Money Rates” Table on the date of the Advance.

 

If the rate ceases to be regularly published by The Wall Street Journal, LIBOR
will be determined by the Bank in its sole and absolute discretion. For any day
that is not a Business Day, LIBOR will be the applicable LIBOR in effect
immediately prior to that day.

 

·                  “Loan Party” means each Borrower, Guarantor and Pledgor, each
in their respective capacities under this Agreement or any related agreement.

 

·                  “Person” means any natural person, company, corporation,
firm, partnership, joint venture, limited liability company or limited liability
partnership, association, organization or any other legal entity.

 

·                  “Pledgor” means each Person who pledges to the Bank any
Collateral to secure the Credit Line Obligations (or to secure the obligations
of any Guarantor with respect to the guaranty of the Credit Line Obligations).
Pledgors will include (i) each Borrower who pledges Collateral to secure the
Credit Line Obligations, (ii) each Guarantor who has pledged collateral to
secure the Credit Line Obligations or its obligations under a Guaranty
Agreement, (iii) any spouse of a Borrower who executes a spouse’s pledge and
consent agreement with respect to a jointly held collateral account, (iv) any
other joint account holder who executes a joint account holder pledge and
consent agreement with respect to a jointly held

 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102

 

©2008 UBS Bank USA. All rights reserved.

 

 

Sign and date the application on page 5

 

6

--------------------------------------------------------------------------------


 

collateral account, and (v) any other Person who executes a pledge agreement
with respect to the Credit Line.

 

·                  “Premier Credit Line” means any Credit Line with an Approved
Amount equal to or greater than $100,000.

 

·                  “Prime Credit Line” means any Credit Line with an Approved
Amount less than $100,000.

 

·                  “Prime Rate” means the floating “Prime Rate” as published in
The Wall Street Journal “Money Rates” Table from time to time. The Prime Rate
will change as and when the Prime Rate as published in The Wall Street Journal
changes. In the event that The Wall Street Journal does not publish a Prime
Rate, the Prime Rate will be the rate as determined by the Bank in its sole and
absolute discretion.

 

·                  “Securities Intermediary” has the meaning specified in
Section 9.

 

·                  “UBS Bank USA Fixed Funding Rate” means, as of any date of
determination for Fixed Rate Advances, an internally computed rate established
from time-to-time by the Bank, in its sole discretion, based upon the LIBOR swap
curve for a corresponding period as well as the Bank’s assessment of other
lending rates charged in the financial markets.

 

·                  “UBS Financial Services Inc.” means UBS Financial Services
Inc. and its successors.

 

·                  “UBS-I” means UBS International Inc. and its successors.

 

·                  “Variable Rate Advance” means any advance made under the
Credit Line that accrues interest at a variable rate.”

 

2)             Establishment of Credit Line; Termination

 

a)              Upon the effectiveness of this Agreement, the Bank establishes
an UNCOMMITTED, DEMAND revolving line of credit (the “Credit Line”) in an amount
up to the Approved Amount. The Bank may, from time to time upon request of the
Borrower, without obligation and in its sole and absolute discretion, authorize
and make one or more Advances to the Borrower. The Borrower acknowledges that
the Bank has no obligation to make any Advances to the Borrower. The Bank may
carry each Variable Rate Advance in a Variable Rate Account and may carry each
Fixed Rate Advance in a Fixed Rate Account, but all Advances will constitute
extensions of credit pursuant to a single Credit Line. The Approved Amount will
be determined, and may be adjusted from time to time, by the Bank in its sole
and absolute discretion.

 

b)             THE BORROWER AND EACH OTHER LOAN PARTY UNDERSTAND AND AGREE THAT
THE BANK MAY DEMAND FULL OR PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT
ITS SOLE AND ABSOLUTE DISCRETION AND WITHOUT CAUSE, AT ANY TIME, AND THAT
NEITHER FIXED RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE EXTENDED FOR ANY
SPECIFIC TERM OR DURATION.

 

c)              UNLESS DISCLOSED IN WRITING TO THE BANK AT THE TIME OF THE
APPLICATION, AND APPROVED BY THE BANK, THE BORROWER AGREES NOT TO USE THE
PROCEEDS OF ANY ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO
REPAY ANY DEBT (I) USED TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY
AFFILIATE OF THE BANK. THE BORROWER WILL BE DEEMED TO REPEAT THE AGREEMENT IN
THIS SECTION 2(C) EACH TIME IT REQUESTS AN ADVANCE.

 

d)             Prior to the first Advance under the Credit Line, the Borrower
must sign and deliver to the Bank a Federal Reserve Form U-1 and all other
documentation as the Bank may require. The Borrower acknowledges that neither
the Bank nor any of its affiliates has advised the Borrower in any manner
regarding the purposes for which the Credit Line will be used.

 

e)              The Borrower consents and agrees that, in connection with
establishing the Credit Line Account, approving any Advances to the Borrower or
for any other purpose associated with the Credit Line, the Bank may obtain a
consumer or other credit report from a credit reporting agency relating to the
Borrower’s credit history. Upon request by the Borrower, the Bank will inform
the Borrower: (i) whether or not a consumer or other credit report was
requested; and (ii) if so, the name and address of the consumer or other credit
reporting agency that furnished the report.

 

f)                The Borrower understands that the Bank will, directly or
indirectly, pay a portion of the interest that it receives to the Borrower’s
financial advisor at UBS Financial Services Inc. or one of its affiliates. To
the extent permitted by applicable law, the Bank may also charge the Borrower
fees for establishing and servicing the Credit Line Account.

 

g)             Following each month in which there is activity in the Borrower’s
Credit Line Account in amounts greater than $1, the Borrower will receive an
account statement showing the new balance, the amount of any new Advances, year
to date interest charges, payments and other charges and credits that have been
registered or posted to the Credit Line Account.

 

h)             Each of the Loan Parties understands and agrees that the Bank
may, at any time, in its sole and absolute discretion, terminate and cancel the
Credit Line regardless of whether or not an Event has occurred. In the event the
Bank terminates and cancels the Credit Line the Credit Line Obligations shall be
immediately due and payable in full. If the Credit Line Obligations are not paid
in full, the Bank shall have the right, at its option, to exercise any or all of
its remedies described in Section 10 of this Agreement.

 

3)             Terms of Advances

 

a)              Advances made under this Agreement will be available to the
Borrower in the form, and pursuant to procedures, as are established from time
to time by the Bank in its sole and absolute discretion. The Borrower and each
Loan Party agree to promptly provide all documents, financial or other
information in connection with any Advance as the Bank may request. Advances
will be made by wire transfer of funds to an account as specified in writing by
the Borrower or by any other method agreed upon by the Bank and the Borrower.
The Borrower acknowledges and agrees that the Bank will not make any Advance to
the Borrower unless the collateral maintenance requirements that are established
by the Bank in its sole and absolute discretion have been satisfied.

 

b)             Each Advance made under a Premier Credit Line will be a Variable
Rate Advance unless otherwise designated as a Fixed Rate Advance in an Advance
Advice sent by the Bank to the Borrower. The Bank will not designate any Advance
as a Fixed Rate Advance unless it has been requested to do so by the Borrower
(acting directly or indirectly through the Borrower’s UBS Financial Services
Inc. financial advisor or other agent designated by the Borrower and acceptable
to the Bank). Each Advance Advice will be conclusive and binding upon the
Borrower, absent manifest error, unless the Borrower otherwise notifies the Bank
in writing no later than the close of business, New York time, on the third
Business Day after the Advance Advice is received by the Borrower.

 

7

--------------------------------------------------------------------------------


 

c)              Each Advance made under a Prime Credit Line will be a Variable
Advance.

 

d)             Unless otherwise agreed by the Bank: (i) all Fixed Rate Advances
must be in an amount of at least $100,000; and (ii) all Variable Rate Advances
taken by wire transfer must be in an amount of at least $2,500. If the Borrower
is a natural person, the initial Variable Rate Advance under the Credit Line
must be in an amount equal to at least $25,001 (the “Initial Advance
Requirement”). If the initial Advance requested by the Borrower is made in the
form of a check drawn on the Credit Line that does not satisfy the Initial
Advance Requirement, then, in addition to and not in limitation of the Bank’s
rights, remedies, powers or privileges under this Agreement or applicable law,
the Bank may, in its sole and absolute discretion:

 

(i)             pay the check drawn by the Borrower if, prior to paying that
check, the Bank makes another Advance to the Borrower, which Advance shall be in
an amount not less than $25,001; or

 

(ii)          pay the check drawn by the Borrower; or

 

(iii)  decline to pay (bounce) the check.

 

If the Bank elects option (ii), no interest shall accrue on the amount of the
Advance made by paying the check, and the amount of that Advance shall be due
and payable to the Bank immediately (with or without demand by the Bank).

 

4)             Interest

 

a)              Each Fixed Rate Advance will bear interest at a fixed rate and
for the Interest Period each as specified in the related Advance Advice. The
rate of interest payable on each Fixed Rate Advance will be determined by adding
a percentage rate to the UBS Bank USA Fixed Funding Rate, as of the date that
the fixed rate is determined.

 

b)             Each Variable Rate Advance under a Premier Credit Line will bear
interest at a variable rate equal to LIBOR, adjusted daily, plus the percentage
rate that (unless otherwise specified by the Bank in writing) is shown on
Schedule I below for the Approved Amount of the Credit Line. For Premier Credit
Lines, the rate of interest payable on Variable Rate Advances is subject to
change without notice in accordance with fluctuations in LIBOR and in the
Approved Amount. On each day that LIBOR changes or the Approved Amount crosses
one of the thresholds that is indicated on Schedule I (or that is otherwise
specified by the Bank in writing), the interest rate on all Variable Rate
Advances will change accordingly.

 

c)              Each Variable Rate Advance under a Prime Credit Line will bear
interest at a variable rate equal to the Prime Rate, adjusted daily, plus the
percentage rate that (unless otherwise specified by the Bank in writing) is
shown on the attached Schedule II and that corresponds to the aggregate
principal amount outstanding under the Prime Credit Line on that day. For Prime
Credit Lines, the rate of interest payable on Variable Rate Advances is subject
to change without notice in accordance with fluctuations in the Prime Rate and
in the aggregate amount outstanding under the Prime Credit Line. On each date
that the Prime Rate changes or the aggregate principal amount outstanding under
the Prime Credit Line crosses one of the thresholds that is indicated on
Schedule II (or that is otherwise specified by the Bank in writing), the
interest rate on all Variable Rate Advances will change accordingly.

 

5)             Payments

 

a)              Each Fixed Rate Advance will be due and payable in full ON
DEMAND or, if not earlier demanded by the Bank, on the last day of the
applicable Interest Period. Any Fixed Rate Advance as to which the Bank has not
made a demand for payment and that is not paid in full or renewed, which renewal
is in the sole and absolute discretion of the Bank, (pursuant to procedures as
may be established by the Bank) as another Fixed Rate Advance on or before the
last day of its Interest Period, will be automatically renewed on that date as a
U.S. dollar denominated, Variable Rate Advance in an amount (based, in the case
of any conversion of a non-U.S. dollar denominated Fixed Rate Advance, upon the
applicable, spot currency exchange rate as of the maturity date, as determined
by the Bank) equal to the unpaid principal balance of the Fixed Rate Advance
plus any accrued but unpaid interest on the Fixed Rate Advance, which Variable
Rate Advance will then accrue additional interest at a variable rate as provided
in this Agreement.

 

b)             Each Variable Rate Advance will be due and payable ON DEMAND.

 

c)              The Borrower promises to pay the outstanding principal amount of
each Advance, together with all accrued but unpaid interest on each Advance, any
and all fees or other charges payable in connection with each Advance, on the
date the principal amount becomes due (whether by reason of demand, the
occurrence of a stated maturity date, by reason of acceleration or otherwise).
The Borrower further promises to pay interest in respect of the unpaid principal
balance of each Advance from the date the Advance is made until it is paid in
full. All interest will be computed on the basis of the number of days elapsed
and a 360-day year. Interest on each Advance will be payable in arrears as
follows:

 

(i)    for Fixed Rate Advances - on the last day of the Interest Period (or if
the Interest Period is longer than three months, on the last day of each three
month period following the date of the Advance) and on each date that all or any
portion of the principal amount of the Fixed Rate Advance becomes due or is
paid; and

 

(ii)   for Variable Rate Advances - on the twenty-second day of each month other
than December, and on the thirty-first day of December, and on each date that
all or any portion of the principal amount of the Variable Rate Advance becomes
due or is paid.

 

To the extent permitted by law, and without limiting any of the Bank’s other
rights and remedies under the Agreement, interest charges on any Advance that
are not paid when due will be treated as principal and will accrue interest at a
variable rate from the date the payment of interest was due until it is repaid
in full.

 

d)

 

All payments of principal, interest or other amounts payable under this
Agreement will be made in immediately available funds and in the same currency
in which the Advance was made, which unless otherwise agreed by the Bank, will
be U.S. dollars. UBS Financial Services Inc. or UBS International Inc., as
applicable, may act as collecting and servicing agent for the Bank for the
Advances. All payments will be made by wire transfer of funds to an account
specified by the Bank or by another method agreed upon by the Bank and the
Borrower. Upon receipt of all payments, the Bank will credit the same to the
Credit Line Account. The Bank shall apply the proceeds of any payments in the
following order; first to any Breakage Costs, Breakage Fee, other fees, costs of
collection and expenses, second to the outstanding principal amount of the
related Advance and third to accrued interest.

 

e)              All payments must be made to the Bank free and clear of any and
all present and future taxes (including withholding taxes), levies, imposts,
duties, deductions, fees, liabilities and similar charges other than those
imposed on the overall net income of the Bank. If so requested by the Bank, the
Borrower will deliver to the Bank the original or a certified copy of each
receipt evidencing payment of any taxes or, if no taxes are payable in respect
of any payment

 

8

--------------------------------------------------------------------------------


 

under this Agreement, a certificate from each appropriate taxing authority, or
an opinion of counsel in form and substance and from counsel acceptable to the
Bank in its sole and absolute discretion, in either case stating that the
payment is exempt from or not subject to taxes. If any taxes or other charges
are required to be withheld or deducted from any amount payable by the Borrower
under this Agreement, the amount payable will be increased to the amount which,
after deduction from the increased amount of all taxes and other charges
required to be withheld or deducted from the amount payable, will yield to the
Bank the amount stated to be payable under this Agreement. If any of the taxes
or charges are paid by the Bank, the Borrower will reimburse the Bank on demand
for the payments, together with all interest and penalties that may be imposed
by any governmental agency. None of the Bank, UBS Financial Services Inc., UBS-I
or their respective employees has provided or will provide legal advice to the
Borrower or any Loan Party regarding compliance with (or the implications of the
Credit Line and the related guaranties and pledges under) the laws (including
tax laws) of the jurisdiction of the Borrower or any Loan Party or any other
jurisdiction. The Borrower and each Loan Party are and shall be solely
responsible for, and the Bank shall have no responsibility for, the compliance
by the Loan Parties with any and all reporting and other requirements arising
under any applicable laws.

 

f)                In no event will the total interest and fees, if any, charged
under this Agreement exceed the maximum interest rate or total fees permitted by
law. In the event any excess interest or fees are collected, the same will be
refunded or credited to the Borrower. If the amount of interest payable by the
Borrower for any period is reduced pursuant to this Section 5(f), the amount of
interest payable for each succeeding period will be increased to the maximum
rate permitted by law until the amount of the reduction has been received by the
Bank.

 

6)             Prepayments; Breakage Charges

 

a)              The Borrower may repay any Variable Rate Advance at any time, in
whole or in part, without penalty.

 

b)             The Borrower may repay any Fixed Rate Advance, in whole or in
part. The Borrower agrees to reimburse the Bank, immediately upon demand, for
any loss or cost (“Breakage Costs”) that the Bank notifies the Borrower has been
incurred by the Bank as a result of (i) any payment of the principal of a Fixed
Rate Advance before the expiration of the Interest Period for the Fixed Rate
Advance (whether voluntarily, as a result of acceleration, demand or otherwise),
or (ii) the Customer’s failure to take any Fixed Rate Advance on the date agreed
upon, including any loss or cost (including loss of profit or margin) connected
with the Bank’s re-employment of the amount so prepaid or of those funds
acquired by the Bank to fund the Advance not taken on the agreed upon date.

 

Breakage Costs will be calculated by determining the differential between the
stated rate of interest (as determined in accordance with Section 4(a) of the
Agreement) for the Fixed Rate Advance and prevailing UBS Bank USA Fixed Funding
Rate and multiplying the differential by the sum of the outstanding principal
amount of the Fixed Rate Advance (or the principal amount of Fixed Rate Advance
not taken by the Borrower) multiplied by the actual number of days remaining in
the Interest Period for the Fixed Rate Advance (based upon a 360-day year). The
Borrower also agrees to promptly pay to the Bank an administrative fee
(“Breakage Fee”) in connection with any permitted or required prepayment. The
Breakage Fee will be calculated by multiplying the outstanding principal amount
of the Fixed Rate Advance (or the principal amount of Fixed Rate Advance not
taken by the Borrower) by two basis points (0.02%) (with a minimum Breakage Fee
of $100.00). Any written notice from the Bank as to the amount of the loss or
cost will be conclusive absent manifest error.

 

7)             Joint Credit Line Account Agreement; Suspension and Cancellation

 

a)              If more than one Person is signing this Agreement as the
“Borrower”, each party (a “Joint Borrower”) will be jointly and severally liable
for the Credit Line Obligations, regardless of any change in business relations,
divorce, legal separation, or other legal proceedings or in any agreement that
may affect liabilities between the parties. Except as provided below for the
reinstatement of a suspended or cancelled Credit Line, and unless otherwise
agreed by the Bank in writing, the Bank may rely on, and each Joint Borrower
will be responsible for, requests for Advances, directions, instructions and
other information provided to the Bank by any Joint Borrower.

 

b)             Any Joint Borrower may request the Bank to suspend or cancel the
Credit Line by sending the Bank a written notice of the request addressed to the
Bank at the address shown on the Borrower’s periodic Credit Line Account
statements. Any notice will become effective three Business Days after the date
that the Bank receives it, and each Joint Borrower will continue to be
responsible for paying: (i) the Credit Line Obligations as of the effective date
of the notice, and (ii) all Advances that any Joint Borrower has requested but
that have not yet become part of the Credit Line Obligations as of the effective
date of the notice. No notice will release or in any other way affect the Bank’s
interest in the Collateral. All subsequent requests to reinstate credit
privileges must be signed by all Joint Borrowers comprising the Borrower,
including the Joint Borrower requesting the suspension of credit privileges. Any
reinstatement will be granted or denied in the sole and absolute discretion of
the Bank.

 

c)              All Credit Line Obligations will become immediately due and
payable in full as of the effective date of any suspension or cancellation of
the Credit Line. The borrower will be responsible for the payment of all charges
incurred on the Advances after the effective date. The Bank will not release any
Loan Party from any of the obligations under this Agreement or any related
agreement until the Credit Line Obligations have been paid in full and this
Agreement has been terminated.

 

8)             Collateral; Grant of Security Interest; Set-off

 

a)              To secure payment or performance of the Credit Line Obligations,
the Borrower assigns, transfers and pledges to the Bank, and grants to the Bank
a first priority lien and security interest in the following assets and rights
of the Borrower, wherever located and whether owned now or acquired or arising
in the future: (i) each Collateral Account; (ii) any and all money, credit
balances, certificated and uncertificated securities, security entitlements,
commodity contracts, certificates of deposit, instruments, documents,
partnership interests, general intangibles, financial assets and other
investment property now or in the future credited to or carried, held or
maintained in any Collateral Account; (iii) any and all over-the-counter
options, futures, foreign exchange, swap or similar contracts between the
Borrower and either UBS Financial Services Inc. or any of its affiliates;
(iv) any and all accounts of the Borrower at the Bank or any of its affiliates;
(v) any and all supporting obligations and other rights ancillary or
attributable to, or arising in any way in connection with, any of the foregoing;
and (vi) any and all interest, dividends, distributions and other proceeds of
any of the foregoing, including proceeds of proceeds (collectively, the
“Collateral”).

 

b)             The Borrower and if applicable, any Pledgor on the Collateral
Account, will take all actions reasonably requested by the Bank to evidence,
maintain and perfect the Bank’s first priority security interest in, and to
enable the Bank to obtain control over, the Collateral and any additional
collateral pledged by the Pledgors, including but not limited to making,
executing, recording and

 

9

--------------------------------------------------------------------------------


 

delivering to the Bank (and authorizes the Bank to file, without the signature
of the Borrower and any Pledgor where permitted by applicable law) financing
statements and amendments thereto, control agreements, notices, assignments,
listings, powers, consents and other documents regarding the Collateral and the
Bank’s security interest in the Collateral in such jurisdiction and in a form as
the Bank reasonably may require. Each Loan Party irrevocably authorizes and
appoints each of the Bank and UBS Financial Services Inc., as collateral agent,
to act as their agent and attorney-in-fact to file any documents or to execute
any documents in their name, with or without designation of authority. Each Loan
Party acknowledges that it will be obligated in respect of the documentation as
if it had executed the documentation itself.

 

c)              The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees to maintain in a Collateral Account, at all times,
Collateral having an aggregate lending value as specified by the Bank from time
to time.

 

d)             The Bank’s sole duty for the custody, safe keeping and physical
preservation of any Collateral in its possession will be to deal with the
Collateral in the same manner as the Bank deals with similar property for its
own account. The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees that the Bank will have no responsibility to act on
any notice of corporate actions or events provided to holders of securities or
other investment property included in the Collateral. The Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees to (i) notify
the Bank promptly upon receipt of any communication to holders of the investment
property disclosing or proposing any stock split, stock dividend, extraordinary
cash dividend, spin-off or other corporate action or event as a result of which
the Borrower or Pledgor would receive securities, cash (other than ordinary cash
dividends) or other assets in respect of the investment property, and
(ii) immediately upon receipt by the Borrower or Pledgor of any of these assets,
cause them to be credited to a Collateral Account or deliver them to or as
directed by the Bank as additional Collateral.

 

e)              The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees that all principal, interest, dividends,
distributions, premiums or other income and other payments received by the Bank
or credited to the Collateral Account in respect of any Collateral may be held
by the Bank as additional Collateral or applied by the Bank to the Credit Line
Obligations. The Bank may create a security interest in any of the Collateral
and may, at any time and at its option, transfer any securities or other
investment property constituting Collateral to a securities account maintained
in its name or cause any Collateral Account to be redesignated or renamed in the
name of the Bank.

 

f)                The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees that if a Collateral Account has margin features, the
margin features will be removed by UBS Financial Services Inc. or UBS
International Inc., as applicable, so long as there is no outstanding margin
debit in the Collateral Account.

 

g)             If the Collateral Account permits cash withdrawals in the form of
check writing, access card charges, bill payment and/or electronic funds
transfer services (for example, Resource Management Account®, Business Services
Account BSA®, certain Basic Investment Accounts and certain accounts enrolled in
UBS Financial Services Inc. Investment Consulting Services programs), the
Borrower (and, if applicable, any other Pledgor on the Collateral Account)
agrees that the “Withdrawal Limit” for the Collateral Account, as described in
the documentation governing the account will be reduced on an ongoing basis so
that the aggregate lending value of the Collateral remaining in the Collateral
Account following the withdrawal may not be less than the amount required
pursuant to Section 8(c).

 

h)             In addition to the Bank’s security interest, the Borrower (and,
if applicable, any other Pledgor on the Collateral Account) agrees that the Bank
will at all times have a right to set off any or all of the Credit Line
Obligations at or after the time at which they become due, whether upon demand,
at a stated maturity date, by acceleration or otherwise, against all securities,
cash, deposits or other property in the possession of or at any time in any
account maintained with the Bank or any of its affiliates by or for the benefit
of the Borrower, whether carried individually or jointly with others. This right
is in addition to, and not in limitation of, any right the Bank may have at law
or otherwise.

 

i)                 The Bank reserves the right to disapprove any Collateral and
to require the Borrower at any time to deposit into the Borrower’s Collateral
Account additional Collateral in the amount as the Bank requests or to
substitute new or additional Collateral for any Collateral that has previously
been deposited in the Collateral Account.

 

9)             Control

 

For the purpose of giving the Bank control over each Collateral Account and in
order to perfect the Bank’s security interests in the Collateral, the Borrower
and each Pledgor on the applicable Collateral Account consents to compliance by
UBS Financial Services Inc., UBS-I or any other securities intermediary (in any
case, the “Securities Intermediary”) maintaining a Collateral Account with
entitlement orders and instructions from the Bank (or from any assignee or
successor of the Bank) regarding the Collateral Account and any financial assets
or other property held therein without the further consent of the Borrower or
any other Pledgor on the applicable Collateral Account. Without limiting the
foregoing, the Borrower and each Pledgor on the Collateral Account acknowledges,
consents and agrees that, pursuant to a control agreement entered into between
the Bank and the Securities Intermediary:

 

a)              The Securities Intermediary will comply with entitlement orders
originated by the Bank regarding any Collateral Account without further consent
from the Borrower or any Pledgor. The Securities Intermediary will treat all
assets credited to a Collateral Account, including money and credit balances, as
financial assets for purposes of Article 8 of the Uniform Commercial Code.

 

b)

 

In order to enable the Borrower and any Pledgor on the applicable Collateral
Account to trade financial assets that are from time to time credited to a
Collateral Account, the Securities Intermediary may comply with entitlement
orders originated by the Borrower or any Pledgor on the applicable Collateral
Account (or if so agreed by the Bank, by an investment adviser designated by the
Borrower or any Pledgor on the applicable Collateral Account and acceptable to
the Bank and the Securities Intermediary) regarding the Collateral Account, but
only until the time that the Bank notifies the Securities Intermediary, that the
Bank is asserting exclusive control over the Collateral Account. After the
Securities Intermediary has received a notice of exclusive control and has had a
reasonable opportunity to comply, it will no longer comply with entitlement
orders originated by the Borrower or any Pledgor (or by any investment adviser
designated by the Borrower or any Pledgor) concerning the Collateral Account.
Notwithstanding the foregoing, however, and irrespective of whether it has
received any notice of exclusive control, the Securities Intermediary will not
comply with any entitlement order originated by the Borrower or any Pledgor (or
by any investment adviser designated by the Borrower or any Pledgor) to withdraw
any financial assets from a Collateral Account or to pay any money, free credit
balance or other amount owing on a Collateral Account (other than cash
withdrawals and payments not exceeding the “Withdrawal Limit” as contemplated in
Section 8 (g)) without the prior consent of the Bank.

 

10

--------------------------------------------------------------------------------


 

10)      Remedies

 

a)     If any of the following events (each, an “Event”) occurs:

 

(i)        the Borrower fails to pay any amount due under this Agreement;

 

(ii)       the Borrower and/or any other relevant Loan Party fails to maintain
sufficient Collateral in a Collateral Account as required by the Bank or any
Guarantor fails to maintain collateral as required by the Bank under its
Guaranty Agreement;

 

(iii)      the Borrower or any other Loan Party breaches or fails to perform any
other covenant, agreement, term or condition that is applicable to it under this
Agreement or any related agreement, or any representation or other statement of
the Borrower (or any Loan Party) in this Agreement or in any related agreement
is incorrect in any material respect when made or deemed made;

 

(iv)     the Borrower or any other Loan Party dies or is declared (by
appropriate authority) incompetent or of unsound mind or is indicted or
convicted of any crime or, if not an individual, ceases to exist;

 

(v)      any voluntary or involuntary proceeding for bankruptcy, reorganization,
dissolution or liquidation or similar action is commenced by or against the
Borrower or any other Loan Party, or a trustee in bankruptcy, receiver,
conservator or rehabilitator is appointed, or an assignment for the benefit of
creditors is made, with respect to the Borrower or any other Loan Party or its
property;

 

(vi)     the Borrower or any Loan Party is insolvent, unable to pay its debts as
they fall due, stops, suspends or threatens to stop or suspend payment of all or
a material part of its debts, begins negotiations or takes any proceeding or
other step with a view to readjustment, rescheduling or deferral of all or any
part of its indebtedness, which it would or might otherwise be unable to pay
when due, or proposes or makes a general assignment or an arrangement or
composition with or for the benefit of its creditors;

 

(vii)    a Collateral Account (or any account in which collateral provided by a
Loan Party is maintained) or any portion thereof is terminated, attached or
subjected to a levy;

 

(viii)   the Borrower or any Loan Party fails to provide promptly all financial
and other information as the Bank may request from time to time;

 

(ix)      any indebtedness of the Borrower or any other Loan Party in respect of
borrowed money (including indebtedness guarantied by the Borrower or any other
Loan Party) or in respect of any swap, forward, cap, floor, collar, option or
other derivative transaction, repurchase or similar transaction or any
combination of these transactions is not paid when due, or any event or
condition causes the indebtedness to become, or permits the holder to declare
the indebtedness to be, due and payable prior to its stated maturity;

 

(x)       final judgment for the payment of money is rendered against Borrower
(or any Loan Party) and, within thirty days from the entry of judgment, has not
been discharged or stayed pending appeal or has not been discharged within
thirty days from the entry of a final order of affirmance on appeal;

 

(xi)      any legal proceeding is instituted or any other event occurs or
condition exists that in the Bank’s judgment calls into question (A) the
validity or binding effect of this Agreement or any related agreement or any of
the Borrower’s (or any other Loan Party’s) obligations under this Agreement or
under any related agreement or (B) the ability of the Borrower (or any Loan
Party) to perform its obligations under this Agreement, or under any related
agreement; or

 

(xii)   the Bank otherwise deems itself or its security interest in the
Collateral insecure or the Bank believes in good faith that the prospect of
payment or other performance by any Loan Party is impaired.

 

then, the Credit Line Obligations will become immediately due and payable
(without demand) and the Bank may, in its sole and absolute discretion,
liquidate, withdraw or sell all or any part of the Collateral and apply the
same, as well as the proceeds of any liquidation or sale, to any amounts owed to
the Bank, including any applicable Breakage Costs and Breakage Fee. The Bank
will not be liable to any Loan Party in any way for any adverse consequences
(for tax effect or otherwise) resulting from the liquidation of appreciated
Collateral. Without limiting the generality of the foregoing, the sale may be
made in the Bank’s sole and absolute discretion by public sale on any exchange
or market where business is then usually transacted or by private sale, and the
Bank may be the purchaser at any public or private sale. Any Collateral that may
decline speedily in value or that customarily is sold on a recognized exchange
or market may be sold without providing any Loan Party with prior notice of the
sale. Each Loan Party agrees that, for all other Collateral, two calendar days
notice to the Loan Party, sent to its last address shown in the Bank’s account
records, will be deemed reasonable notice of the time and place of any public
sale or time after which any private sale or other disposition of the Collateral
may occur. Any amounts due and not paid on any Advance following an Event will
bear interest from the day following the Event until fully paid at a rate per
annum equal to the interest rate applicable to the Advance immediately prior to
the Event plus 2.00%. In addition to the Bank’s rights under this Agreement, the
Bank will have the right to exercise any one or more of the rights and remedies
of a secured creditor under the Utah Uniform Commercial Code, as then in effect,
or under any other applicable law.

 

b)             Nothing contained in this Section 10 will limit the right of the
Bank to demand full or partial payment of the Credit Line Obligations, in its
sole and absolute discretion and without cause, at any time, whether or not an
Event has occurred and is continuing.

 

c)              All rights and remedies of the Bank under this Agreement are
cumulative and are in addition to all other rights and remedies that the Bank
may have at law or equity or under any other contract or other writing for the
enforcement of the security interest herein or the collection of any amount due
under this Agreement.

 

d)             Any non-exercise of rights, remedies and powers by the Bank under
this Agreement and the other documents delivered in connection with this
Agreement shall not be construed as a waiver of any rights, remedies and powers.
The Bank fully reserves its rights to invoke any of its rights, remedies and
powers at any time it may deem appropriate.

 

11)      Representations, Warranties and Covenants by the Loan Parties

 

Each Borrower and each other Loan Party (if applicable) makes the following
representations, warranties and covenants (and each Borrower will be deemed to
have repeated each representation and warranty each time a Borrower requests an
Advance) to the Bank:

 

11

--------------------------------------------------------------------------------


 

a)              Except for the Bank’s rights under this Agreement and the rights
of the Securities Intermediary under any account agreement, the Borrower and
each relevant Pledgor owns the Collateral, free of any interest, lien or
security interest in favor of any third party and free of any impediment to
transfer;

 

b)             Each Loan Party: (i) if a natural Person, is of the age of
majority; (ii) is authorized to execute and deliver this Agreement and to
perform its obligations under this Agreement and any related agreement; (iii) is
not an employee benefit plan, as that term is defined by the Employee Retirement
Income Security Act of 1974, or an Individual Retirement Credit Line Account
(and none of the Collateral is an asset of a plan or account); and (iv) unless
the Loan Party advises the Bank to the contrary, in writing, and provides the
Bank with a letter of approval, where required, from its employer, is not an
employee or member of any exchange or of any corporation or firm engaged in the
business of dealing, either as a broker or as principal, in securities, bills of
exchange, acceptances or other forms of commercial paper;

 

c)              Neither the Borrower nor any Pledgor on the Collateral Account
has pledged or will pledge the Collateral or grant a security interest in the
Collateral to any party other than the Bank or the Securities Intermediary, or
has permitted or will permit the Collateral to become subject to any liens or
encumbrances (other than those of the Bank and the Securities Intermediary),
during the term of this Agreement;

 

d)             No Loan Party is in default under any material contract,
judgment, decree or order to which it is a party or by which it or its
properties may be bound;

 

e)              Each Loan Party has duly filed all tax and information returns
required to be filed and has paid all taxes, fees, assessments and other
governmental charges or levies that have become due and payable, except to the
extent such taxes or other charges are being contested in good faith and are
adequately reserved against in accordance with GAAP.

 

f)                The Borrower and each relevant Pledgor (i) is and at all times
will continue to be the legal and beneficial owner of all assets held in or
credited to any Collateral Account or otherwise included in the Collateral, and
(ii) does not hold any assets held in or credited to any Collateral Account or
otherwise included in the Collateral in trust or subject to any contractual or
other restrictions on use that would prevent the use of such assets to (a) repay
the Bank or (b) be pledged as Collateral in favor of the Bank.

 

The provisions of this Section 11 will survive the termination of this Agreement
or any related agreement and the repayment of the Credit Line Obligations.

 

12)      Indemnification; Limitation on Liability of the Bank and the Securities
Intermediary

 

Borrower agrees to indemnify and hold harmless the Bank and the Securities
Intermediary, their affiliates and their respective directors, officers, agents
and employees against any and all claims, causes of action, liabilities,
lawsuits, demands and damages, for example, any and all court costs and
reasonable attorneys fees, in any way relating to or arising out of or in
connection with this Agreement, except to the extent caused by the Bank’s or
Securities Intermediary’s breach of its obligations under this Agreement.
Neither the Bank nor the Securities Intermediary will be liable to any party for
any consequential damages arising out of any act or omission by either of them
with respect to this Agreement or any Advance or Collateral Account. The
provisions of this Section 12 will survive the termination of this Agreement or
any related agreement and the repayment of the Credit Line Obligations.

 

13)      Acceptance of Application and Agreement; Applicable Law

 

THIS APPLICATION AND AGREEMENT WILL BE RECEIVED AND ACCEPTED BY BANK IN THE
STATE OF UTAH, OR IF THIS APPLICATION AND AGREEMENT IS DELIVERED TO BANK’S
AGENT, UBS FINANCIAL SERVICES INC., IT WILL BE RECEIVED AND ACCEPTED WHEN
RECEIVED BY UBS FINANCIAL SERVICES INC.’S UNDERWRITING DEPARTMENT. DELIVERY OF
THE APPLICATION AND AGREEMENT TO THE BORROWER’S FINANCIAL ADVISOR AT UBS
FINANCIAL SERVICES INC. WILL NOT BE CONSIDERED RECEIPT OR ACCEPTANCE BY BANK.
ALL DECISIONS MADE BY BANK REGARDING THE CREDIT LINE WILL BE MADE IN UTAH.

 

THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF UTAH APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
IN THE STATE OF UTAH AND, IN CONNECTION WITH THE CHOICE OF LAW GOVERNING
INTEREST, THE FEDERAL LAWS OF THE UNITED STATES, EXCEPT THAT WITH RESPECT TO THE
COLLATERAL ACCOUNT AND THE BANK’S SECURITY INTEREST THEREIN, THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, INCLUDING, WITHOUT LIMITATION, THE NEW YORK UNIFORM COMMERCIAL CODE,
AND FOR PURPOSES OF THIS AGREEMENT, THE COLLATERAL ACCOUNT AND THE BANK’S
SECURITY INTEREST THEREIN, THE JURISDICTION OF UBS FINANCIAL SERVICES INC. AND
UBS-I SHALL BE DEEMED TO BE THE STATE OF NEW YORK.

 

14)      Assignment

 

This Agreement may not be assigned by the Borrower without the prior written
consent of the Bank. This Agreement will be binding upon and inure to the
benefit of the heirs, successors and permitted assigns of the Borrower. The Bank
may assign this Agreement, and this Agreement will inure to the benefit of the
Bank’s successors and assigns.

 

15)      Amendment

 

This Agreement may be amended only by the Bank, including, but not limited to,
(i) the addition or deletion of any provision of this Agreement and (ii) the
amendment of the (x) “Spread Over LIBOR/UBS Bank USA Fixed Funding Rate” in
Schedule I or (y) “Spread Over Prime” in Schedule II to this Agreement, at any
time by sending written notice, signed by an authorized officer of the Bank, of
an amendment to the Borrower. The amendment shall be effective as of the date
established by the Bank. This Agreement may not be amended orally. The Borrower
or the Bank may waive compliance with any provision of this Agreement, but any
waiver must be in writing and will not be deemed to be a waiver of any other
provision of this Agreement. The provisions of this Agreement constitute the
entire agreement between the Bank and the Borrower with respect to the subject
matter hereof and supersede all prior or contemporaneous agreements, proposals,
understandings and representations, written or oral, between the parties with
respect to the subject matter hereof.

 

16)      Severability

 

If any provision of this Agreement is held to be invalid, illegal, void or
unenforceable, by reason of any law, rule, administrative order or judicial or
arbitral decision, the determination will not affect the validity of the
remaining provisions of this Agreement.

 

17)      Choice of Forum; Waiver of Jury Trial

 

a)              ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY JUDGMENT
ENTERED BY ANY COURT REGARDING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT WILL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE

 

12

--------------------------------------------------------------------------------


 

THIRD JUDICIAL DISTRICT COURT FOR THE STATE OF UTAH OR IN THE UNITED STATES
DISTRICT COURT FOR THE STATE OF UTAH. EACH OF THE LOAN PARTIES IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE THIRD JUDICIAL DISTRICT COURT
FOR THE STATE OF UTAH AND OF THE UNITED STATES DISTRICT COURT FOR THE STATE OF
UTAH FOR THE PURPOSE OF ANY SUCH ACTION OR PROCEEDING AS SET FORTH ABOVE AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH ACTION OR PROCEEDING. EACH OF THE LOAN PARTIES IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE NOW OR IN
THE FUTURE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH ACTION OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

b)              EACH OF THE LOAN PARTIES (FOR ITSELF, ANYONE CLAIMING THROUGH IT
OR IN ITS NAME, AND ON BEHALF OF ITS EQUITY HOLDERS) IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY REGARDING ANY CLAIM BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

c)              Any arbitration proceeding between the Borrower (or any other
Loan Party) and the Securities Intermediary, regardless of whether or not based
on circumstances related to any court proceedings between the Bank and the
Borrower (or the other Loan Party), will not provide a basis for any stay of the
court proceedings.

 

d)              Nothing in this Section 17 will be deemed to alter any agreement
to arbitrate any controversies which may arise between the Borrower (or any
other Loan Party) and UBS Financial Services Inc. or its predecessors, and any
claims between the Borrower or the Loan Party, as applicable, and UBS Financial
Services Inc. or its employees (whether or not they have acted as agents of the
Bank) will be arbitrated as provided in any agreement between the Borrower or
the Loan Party, as applicable, and UBS Financial Services Inc.

 

18)      State Specific Provisions and Disclosures

 

a)              For residents of Ohio:

 

The Ohio laws against discrimination require that all creditors make credit
equally available to all creditworthy customers, and that credit reporting
agencies maintain separate credit histories on each individual upon request. The
Ohio civil rights commission administers compliance with this law.

 

b)     For residents of Oregon:

 

NOTICE TO BORROWER: DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT. THIS
AGREEMENT PROVIDES FOR THE PAYMENT OF A PENALTY IF YOU WISH TO REPAY A FIXED
RATE ADVANCE PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THE AGREEMENT.

 

c)              For residents of Vermont:

 

NOTICE TO BORROWER: THE ADVANCES MADE UNDER THIS AGREEMENT ARE DEMAND LOANS AND
SO MAY BE COLLECTED BY THE LENDER AT ANY TIME. A NEW LOAN MUTUALLY AGREED UPON
AND SUBSEQUENTLY ISSUED MAY CARRY A HIGHER OR LOWER RATE OF INTEREST.

 

NOTICE TO JOINT BORROWER: YOUR SIGNATURE ON THE AGREEMENT MEANS THAT YOU ARE
EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN. IF THE BORROWER DOES NOT PAY, THE
LENDER HAS A LEGAL RIGHT TO COLLECT FROM YOU.

 

d)              For residents of California:

 

(i)            Any person, whether married, unmarried, or separated, may apply
for separate credit.

 

(ii)        As required by law, you are notified that a negative credit report
reflecting on your credit record may be submitted to a credit reporting agency
if you fail to fulfill the terms of your credit obligations.

 

(iii)    The Borrower will notify the Bank, within a reasonable time, of any
change in the Borrower’s name, address, or employment.

 

(iv)  The Borrower will not attempt to obtain any Advance if the Borrower knows
that the Borrower’s credit privileges under the Credit Line have been terminated
or suspended.

 

(v)    The Borrower will notify the Bank by telephone, telegraph, letter, or any
other reasonable means that an unauthorized use of the Credit Line has occurred
or may occur as the result of the loss or theft of a credit card or other
instrument identifying the Credit Line, within a reasonable time after the
Borrower’s discovery of the loss or theft, and will reasonably assist the Bank
in determining the facts and circumstances relating to any unauthorized use of
the Credit Line.

 

19)      Account Agreement

 

Each Loan Party acknowledges and agrees that this Agreement supplements their
account agreement(s) with the Securities Intermediary relating to the Collateral
Account and, if applicable, any related account management agreement(s) between
the Loan Party and the Securities Intermediary. In the event of a conflict
between the terms of this Agreement and any other agreement between the Loan
Party and the Securities Intermediary, the terms of this Agreement will prevail.

 

20)      Notices

 

Unless otherwise required by law, all notices to a Loan Party may be oral or in
writing, in the Bank’s discretion, and if in writing, delivered or mailed by the
United States mail, or by overnight carrier or by telecopy to the address of the
Loan Party shown on the records of the Bank. Each Loan Party agrees to send
notices to the Bank, in writing, at such address as provided by the Bank from
time to time.

 

13

--------------------------------------------------------------------------------


 

Schedule I to UBS Bank USA Credit Line Agreement

 

Schedule of Percentage Spreads Over LIBOR or the UBS Bank USA Fixed Funding
Rate, as applicable

 

 

 

Spread Over LIBOR/UBS Bank

 

Aggregate Approved Amount

 

USA Fixed Funding Rate

 

$100,000 to $249,999

 

5.00

%

$250,000 to $499,999

 

3.00

%

$500,000 to $999,999

 

2.00

%

$1,000,000 to $2,499,999

 

1.75

%

$2,500,000 to $4,999,999

 

1.50

%

$5,000,000 and over

 

1.25

%

 

Schedule II to UBS Bank USA Credit Line Agreement

 

Schedule of Percentage Spreads Over Prime

 

Outstanding Amount under Credit Line

 

Spread Over Prime

 

$0 to $49,999

 

3.50

%

$50,000 to $99,999

 

3.00

%

 

NOTICE TO CO-SIGNER (Traduccion en Ingles Se Requiere Por La Ley)

 

You are being asked to guarantee this debt. Think carefully before you do. If
the borrower doesn’t pay the debt, you will have to. Be sure you can afford to
pay if you have to, and that you want to accept this responsibility.

 

You may have to pay to the full amount of the debt if the borrower does not pay.
You may also have to pay late fees or collection costs, which increase this
amount.

 

The creditor can collect this debt from you without first trying to collect from
the borrower. The creditor can use the same collection methods against you that
can be used against the borrower, such as suing you, garnishing your wages, etc.
If this debt is ever in default, that fact may become a part of your credit
record.

 

This notice is not the contract that makes you liable for the debt.

 

AVISO PARA EL FIADOR (Spanish Translation Required By Law)

 

Se le esta pidiendo que garantice esta deuda. Pienselo con cuidado antes de
ponerse de acuerdo. Si la persona que ha pedido este prestamo no paga la deuda,
usted tendra que pagarla. Este seguro de que usted podra pagar si sea obligado a
pagarla y de que usted desea aceptar la responsabilidad.

 

Si la persona que ha pedido el prestamo no paga la deuda, es posible que usted
tenga que pagar la suma total de la deuda, mas los cargos por tardarse en el
pago o el costo de cobranza, lo cual aumenta el total de esta suma.

 

El acreedor (financiero) puede cobrarle a usted sin, primeramente, tratar de
cobrarle al deudor. Los mismos metodos de cobranza que pueden usarse contra el
deudor, podran usarse contra usted, tales como presentar una demanda en corte,
quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligacion de
pagar esta deuda, se puede incluir esa informacion en la historia de credito de
usted.

 

Este aviso no es el contrato mismo en que se le echa a usted la responsabilidad
de la deuda.

 

14

--------------------------------------------------------------------------------


 

[g340111ke03i001.jpg]

UBS Bank USA

 

 

 

KU

 

ADDENDUM TO CREDIT LINE ACCOUNT APPLICATION AND AGREEMENT

 

Credit Line Account

 

Account Number

 

WPT ENTERPRISES, INC.

5V

66351

CP

 

 

 

 

Collateral Account

 

Account Number

 

WPT ENTERPRISES, INC.

CP

15282

CPG2

 

This Addendum (this “Addendum”) is attached to, incorporated by reference into
and is fully a part of the Credit Line Account Application and Agreement between
UBS Bank USA (the “Bank”) and the borrower named in the signature area below
(the “Borrower”), dated as of the date hereof (as amended or otherwise modified
from time to time, the “Agreement”). This Addendum and the Agreement shall not
become effective and binding upon the Bank until this Addendum has been executed
by the Borrower and accepted by the Bank at its home office. Any conflict
between the terms of the Agreement and this Addendum shall be resolved in
accordance with the terms of this Addendum. Defined terms used herein to have
the respective meanings set forth in the Agreement unless otherwise defined in
this Addendum.

 

A.            The Bank, UBS Financial Services Inc. and the Borrower each
acknowledge and agree that:

 

Definitions

 

1.              The Agreement is amended by adding the following definitions in
Section 1:

 

“·

 

“Additional Payments” has the meaning specified in Section 5 g).

 

 

 

·

 

“ARS Collateral” means any and all Collateral consisting of Auction Rate
Securities.

 

 

 

·

 

“ARS Payments” has the meaning specified in Section 5 g).

 

 

 

·

 

“Auction Rate Securities” means any and all securities determined by the Bank,
in its sole and absolute discretion, as being commonly referred to as “Auction
Rate Securities,” which, for greater certainty, include, without limitation,
debt securities on which the interest rate payable is periodically re-set by an
auction process and/or equity securities on which any dividend payable is
periodically re-set by an auction process.

 

 

 

·

 

“Taxable SLARC Maximum Auction Rate” means the applicable “reset rate,” “maximum
auction rate” or other similar rate as may be specified in the prospectus or
other documentation governing any applicable Taxable Student Loan Auction Rate
Securities as representing the failed auction rate or similar rate payable on
such Auction Rate Securities, in each case expressed as a per-annum rate and as
calculated in the Bank’s sole and absolute discretion.

 

 

 

·

 

“Taxable Student Loan Auction Rate Securities” means any and all Auction Rate
Securities Collateral consisting of securities determined by the Bank, in its
sole and absolute discretion, as being commonly referred to as “Student Loan
Auction Rate Securities” and on which the interest or dividend rate paid or
payable to the Borrower by the issuer of such securities is taxable to the
Borrower.”

 

Terms of Advances

 

2.              The Agreement is amended by adding the following as Section 3
e):

 

“The Borrower acknowledges that the Bank will not make an Advance against the
ARS Collateral in amounts equal to the fair market or par value of the ARS
Collateral unless the Borrower arranges for another person or entity to provide
additional collateral or assurances on terms and conditions satisfactory to the
Bank. In requesting an Approved Amount equal to the par value of the ARS
Collateral, the Borrower has arranged for UBS Financial Services Inc. to
provide, directly or through a third party, the pledge of additional collateral
and/or assurances to the Bank so that the Bank will consider making Advances
from time to time in accordance with the terms of this Agreement and in amounts
equal to, in the aggregate, the par value of the ARS Collateral at the date of
an Advance. In addition, the Borrower, the Bank and UBS Financial Services Inc.
acknowledge and agree that if (a) the Bank is repaid all of the Credit Line
Obligations due to the Bank under the Agreement and this Addendum and (b) as
part of such repayment, the Bank realizes on the additional collateral and/or
assurances pledged or otherwise provided by UBS Financial Services and/or any
such third party to the Bank, then the Agreement shall not terminate and the
Bank shall automatically assign to UBS Financial Services Inc. and any such
third party, and UBS Financial Services Inc. and any such third party shall
automatically assume and be subrogated to, all of the Bank’s rights, claims and
interest in and under the Agreement and this Addendum, including without
limitation, the security interest in the Collateral, including without
limitation the ARS Collateral, granted the Bank under the Agreement and this
Addendum (further including, without limitation, interest, dividends,
distributions, premiums, other income and payments received in respect of any
and all such Collateral) to the extent of the amount that the Bank has realized
on all or any part of the additional collateral and/or assurances pledged or
otherwise provided by UBS Financial Services and/or any such third party to the
Bank in order to effect the repayment of the Credit Line Obligations due to the
Bank under the Agreement. Upon such automatic assignment and subrogation, UBS
Financial Services Inc. and any such third party shall be entitled to directly
exercise any and all rights and remedies afforded the Bank under the Agreement,
this Addendum and any and all other documents and agreements entered into in
connection with the Agreement and/or this Addendum.”

 

KU Rev 08/08 Zero Net Cost LTPV Loan Addendum

 

1 of 5

--------------------------------------------------------------------------------


 

Interest

 

3.              The Agreement is amended by adding the following as a new
Section 4 d), Section 4 e) and Section 4 f):

 

“d)                               Notwithstanding anything to the contrary in
this Agreement, and subject to the provisions of Sections 4 e) and f) of this
Agreement, the interest rate charged on any and all outstanding Variable Rate
Advances shall be the lesser of (i) the amount prescribed by Sections 4 a), b),
or c) of this Agreement, as applicable, and (ii) the then applicable weighted
average rate of interest or dividend rate paid to the Borrower by the issuer of
the ARS Collateral.

 

e)                                      The Bank and the Borrower acknowledge
and agree that the Bank shall be entitled to determine or adjust, at any time
and from time to time, the interest rate payable by the Borrower to the Bank on
all or any part of the outstanding Variable Rate Advances to reflect any changes
in the composition of the ARS Collateral, to address any inability to determine
interest rates, or for any other reason that, in the Bank’s sole and absolute
discretion, is necessary to give effect to the intent of the provisions of this
Agreement, including, without limitation, this Section 4 (it being acknowledged
and agreed that the provisions of this Section 4 are intended to cause the
interest payable by the Borrower under this Agreement to equal the interest or
dividend rate payable to the Borrower by the issuer of any ARS Collateral) and
any and all such adjustments by the Bank hereunder shall be conclusive and
binding on the Bank and the Borrower absent manifest error.

 

f)                                        If and to the extent that any or all
of the ARS Collateral consists of Taxable Student Loan Auction Rate Securities,
then notwithstanding anything to the contrary in this Agreement, when
calculating such weighted average interest rate, the interest rate paid to the
Borrower with respect to such Taxable Student Loan Auction Rate Securities shall
be deemed to be equal to (i) for the period from the date of this Addendum
through and including January 21, 2009, the applicable coupon rate(s) and
(ii) from January 22, 2009 and thereafter, the then applicable Taxable SLARC
Maximum Auction Rate, for, and to the extent of, such Taxable Student Loan
Auction Rate Securities. The Borrower will be charged interest on the Loan in
months in which the Borrower does not receive interest on the Taxable Student
Loan Auction Rate Securities.”

 

Payments

 

4.              The Agreement is amended by adding the following as Section 5
g):

 

“The Borrower will make additional payments (“Additional Payments”) as follows:

 

·                                          The proceeds of any liquidation,
redemption, sale or other disposition of all or part of the ARS Collateral will
be automatically transferred to the Bank as payments. The amount of these
payments will be determined by the proceeds received in the Collateral Account,
and may be as much as the total Credit Line Obligations.

 

·                                          All other interest, dividends,
distributions, premiums, other income and payments that are received in the
Collateral Account in respect of any ARS Collateral will be automatically
transferred to the Bank as payments. These are referred to as “ARS Payments.”
The amount of each ARS Payment will vary, based on the proceeds received in the
Collateral Account. The Bank estimates that the ARS Payments will range from
zero to fifteen ($15.00) dollars per month per $1,000 in par value of Pledged
ARS. The Bank will notify the Borrower at least ten (10) days in advance of any
ARS Payment that falls outside of this range. If the Borrower would prefer to
have advance notice of each payment to be made to Advances, the Borrower may
cancel ARS Payments as described below.

 

·                                          The Borrower agrees that any cash,
check or other deposit (other than a deposit of securities) made to the
Collateral Account is an individual authorization to have such amount
transferred to the Bank as a payment. The amount of each payment is the amount
of the deposit.

 

Each Additional Payment will be applied, as of the date received by the Bank, in
the manner set forth in the last sentence of Section 5 d). The Borrower
acknowledges that neither the Bank nor UBS Financial Services Inc. sets or
arranges for any schedule of Additional Payments. Instead, Additional Payments
will be transferred automatically from the Collateral Account whenever amounts
are received in the Collateral Account, generally on the second Business Day
after receipt.

 

The Borrower may elect to stop ARS Payments at any time, and this election will
cancel all ARS Payments that would occur three (3) Business Days or more after
the Bank receives such notice. If the Borrower stops ARS Payments, the Borrower
will continue to be obligated to pay principal, interest, and other amounts
pursuant to the Agreement. If the Borrower elects to cancel ARS Payments, all
other Additional Payments will be cancelled. Cancelling ARS Payments and
Additional Payments may result in higher interest charges by the Bank because
amounts received in the Collateral Account will not be automatically transferred
and credited. Any amounts received in the Collateral Account will remain in the
Collateral Account unless the Bank permits you to withdraw all or part of such
amounts. Your notice to cancel must be sent to: Attention: Head of Credit Risk
Monitoring, UBS Bank USA, 299 South Main Street, Suite 2275, Salt Lake City,
Utah 84111, or call (801) 741-0310.

 

Important Disclosure About Required Payments. If Additional Payments are
sufficient to pay all accrued interest on Advances on or before a due date, then
the Borrower need not make an additional interest payment. Excess Additional
Payments will be applied against principal. However, if Additional Payments are
not sufficient to pay all accrued interest on Advances on or before a due date,
then the Bank may, in its sole discretion (1) capitalize unpaid interest as an
additional Advance, or (2) require the Borrower to make payment of all accrued
and unpaid interest.”

 

2 of 5

--------------------------------------------------------------------------------


 

Remedies

 

5.              The Agreement is amended by adding the following as Section 10
e):

 

“The Borrower agrees that in the event the Bank determines to liquidate or sell
any Collateral, the Bank shall, to the fullest extent permitted by applicable
law, have the right to do so in any manner, including, without limitation, the
sale of Collateral individually or in a block, for cash or for credit, in a
public or private sale, with or without public notice, through the use of sealed
bids or otherwise, with the aid of any advisor or agent who may be an affiliate
of the Bank or in any other manner as the Bank in its sole discretion shall
choose. The Borrower acknowledges that the price the Bank obtains for Collateral
in the Bank’s chosen method of sale may be lower than might be otherwise
obtained in another method of sale, and the Borrower hereby agrees that any such
sale shall not be considered to be not commercially reasonable solely because of
such lower price. The Borrower understands that there may not be a liquid market
for the Collateral and that, as a result, the price received for the Collateral
upon liquidation or sale by the Bank may be substantially less than the Borrower
paid for such Collateral or than the last market value available for it, if any.
The Borrower further agrees that any sale by the Bank shall not be considered to
be not commercially reasonable solely because there are few (including only one)
or no third parties who submit bids or otherwise offer to buy the Collateral.
The Borrower understands that the Bank’s sale of any of the Collateral may be
subject to various state and federal property and/or securities laws and
regulations, and that compliance with such laws and regulations may result in
delays and/or a lower price being obtained for the Collateral. The Borrower
agrees that the Bank shall have the right to restrict any prospective purchasers
to those who, in the Bank’s sole discretion, the Bank deems to be qualified. The
Borrower acknowledges that the Bank shall have sole authority to determine,
without limitation, the time, place, method of advertisement and manner of sale
and that the Bank may delay or adjourn any such sale in its sole discretion. The
Borrower expressly authorizes the Bank to take any action with respect to the
Collateral as the Bank deems necessary or advisable to facilitate any
liquidation or sale, and the Borrower agrees that the Bank shall not be held
liable for taking or failing to take any such action, regardless if a greater
price may have been obtained for the Collateral if such action was or was not
taken, as applicable. The Borrower hereby waives, to the fullest extent
permitted by law, any legal right of appraisal, notice, valuation, stay,
extension, moratorium or redemption that the Borrower would otherwise have with
respect to a sale of the Collateral.”

 

Representations, Warranties and Covenants by the Loan Parties

 

6.              The Agreement is amended by adding the following as Section 11
g):

 

“g)                               If at any time there are Credit Line
Obligations outstanding under the Credit Line, then in connection with any ARS
Collateral, if at any time any such ARS Collateral may be sold, exchanged,
redeemed, transferred or otherwise conveyed by the Borrower for gross proceeds
that are, in the aggregate, not less than the par value of such Auction Rate
Securities to any party, including, without limitation, to UBS Financial
Services Inc. and/or any of its affiliates (any such sale, exchange, redemption,
transfer or conveyance referred to herein as an “ARS Liquidation”), the Borrower
agrees (i) to immediately effect such ARS Liquidation to the extent necessary to
satisfy all Credit Line Obligations in full and (ii) that the proceeds of any
such ARS Liquidation so effected shall be immediately and automatically used to
pay down any and all such outstanding Credit Line Obligations to the extent of
such proceeds. The Borrower hereby acknowledges and agrees with the Bank and
directs UBS Financial Services Inc. that to the extent permitted by applicable
law, this Section 11 g) shall constitute an irrevocable instruction, direction
and standing sell order to UBS Financial Services Inc. to effect an ARS
Liquidation to the extent it is possible to do so at any time during the term of
this Agreement. The Borrower further agrees with the Bank and UBS Financial
Services Inc. to execute and deliver to the Bank and/or UBS Financial Services
Inc. such further documents and agreements as may be necessary in the sole and
absolute discretion of the Bank and/or UBS Financial Services Inc. to effect the
foregoing irrevocable instruction, direction and standing sell order.”

 

Waivers

 

7.              The Agreement is amended by adding the following as Section 21:

 

“The Borrower hereby (i) acknowledges and admits its indebtedness and
obligations to the Bank under the Agreement; and (ii) acknowledges, admits and
agrees that it has no and shall assert no defenses, offsets, counterclaims or
claims in respect of its obligations under the Agreement, in each case
notwithstanding any claim or asserted claim that it may have, or purport to
have, against any affiliate of the Bank.”

 

Schedules I and II

 

8.                                      a)                                     
Schedule I of the Agreement is amended in its entirety to read as follows:

 

$25,001 to $499,999

 

2.750

%

$500,000 to $999,999

 

1.750

%

$1,000,000 to $4,999,999

 

1.500

%

$5,000,000 and over

 

1.250

%

 

b)                                     Schedule II of the Agreement is deleted
in its entirety and replaced with: “[Intentionally Deleted].”

 

3 of 5

--------------------------------------------------------------------------------


 

No Fixed Rate Advances/Prime Credit Lines

 

9.              The Bank and the Borrower acknowledge and agree that
notwithstanding anything to the contrary in the Agreement: (a) the Borrower
shall not request and the Bank shall not make a Fixed Rate Advance; and
(b) there shall be no Prime Credit Line facilities available under the
Agreement.

 

Alternative Financing

 

10.       If at any time the Bank exercises its right of demand under Section 5
a), Section 5 b) and Section 10 b) of the Loan Agreement for any reason other
than (i) the occurrence of an Event under Sections 10 a) (iv), (v), (vii),
(ix) (if and to the extent any indebtedness specified thereunder is to the Bank
or any of the Bank’s affiliates), or (xi) of the Agreement; or (ii) in
connection with any termination for cause by UBS Financial Services Inc. of the
overall customer relationship between UBS Financial Services Inc. and the
Borrower or its affiliates, then UBS Financial Services Inc. shall, or shall
cause one or more of its affiliates, to provide as soon as reasonably possible,
alternative financing on substantially the same terms and conditions as those
under the Agreement and the Bank agrees that the Agreement shall remain in full
force and effect until such time as such alternative financing has been
established.

 

Margin Calls; Interest Payments

 

11.       Notwithstanding anything to the contrary in the Agreement, the Bank
and the Borrower acknowledge and agree that UBS Financial Services Inc. or any
affiliate thereof may, in its sole and absolute discretion, elect to:
(i) provide additional collateral to the Bank in the form of United States
Treasury Securities if and to the extent that the Borrower does not maintain in
a Collateral Account, Collateral having an aggregate lending value as specified
by the Bank from time to time; and/or (ii) satisfy any and all amounts of
accrued and unpaid interest that are otherwise due and payable by the Borrower
to the Bank under the Agreement, to the extent that the amount of any Additional
Payments under the Agreement are insufficient to satisfy any and all such
amounts.

 

Collateral Account Features

 

12.       Section 8 f) of the Agreement is deleted in its entirety and replaced
with the following:

 

“If a Collateral Account has margin features, the margin features will be
removed by UBS Financial Services Inc. or UBS International Inc., as applicable,
so long as there is no outstanding margin debit in the Collateral Account. If a
Collateral Account has Resource Management Account® or Business Services Account
BSA® features, such as check writing, cards, bill payment, or electronic funds
transfer services, all such features shall be removed by UBS Financial Services
Inc. or UBS International Inc., as applicable.”

 

No Credit Line Checks

 

13.       The Bank and the Borrower acknowledge and agree that notwithstanding
anything to the contrary in the Agreement, the Credit Line shall not have Credit
Line checks.

 

Headings

 

14.       The headings of each of Section of this Addendum is for descriptive
purposes only and shall not be deemed to modify or qualify the terms,
conditions, rights or obligations described in such Section.

 

B.            This Addendum may be signed in multiple original counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

[Signature page(s) follows]

 

4 of 5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has signed this Addendum pursuant to due
and proper authority as of the date set forth below.

 

1-7-09

 

Thomas Flahie, Chief Financial Officer/CFO

 

/s/ Thomas J. Flahie

Date

 

Print Name and Title

 

Signature

 

 

 

 

 

1-5-09

 

Adam Pliska

 

/s/ Adam Pliska

Date

 

Print Name and Title

 

Signature

 

 

 

UBS BANK USA

 

 

 

By:

/s/ Tim Kasper

 

 

 

 

Name:

Tim Kasper

 

 

 

 

Title:

AVP

 

 

 

 

By:

/s/ Stacy Basilius

 

 

 

 

Name:

Stacy Basilius

 

 

 

 

Title:

AVP

 

 

 

UBS FINANCIAL SERVICES INC.

 

 

 

By:

/s/ Brian C. Arthur

 

 

 

 

Name:

Brian C. Arthur

 

 

 

 

Title:

Director

 

 

 

 

By:

/s/ Bonnie Bowes

 

 

 

 

Name:

Bonnie Bowes

 

 

 

 

Title:

Executive Director

 

 

 

Date:

, 2009

 

5 of 5

--------------------------------------------------------------------------------